Exhibit 10.2

Millennium America Holdings Inc.
230 Half Mile Road
Red Bank, New Jersey 07701
(732) 933-5000

May 16, 2002

[Name]
[Address]

Dear [Name]:

1.    Introduction. [Millennium America Holdings Inc.] [or other subsidiary that
employs the executive] (the “Company”) believes that the maintenance of a sound
and vital management of the Company and of Millennium Chemicals Inc., which is
the ultimate parent corporation of the Company (“Millennium”), is essential to
the protection and enhancement of the interests of the Company and Millennium
and their stockholders. The Company also recognizes that the possibility of a
Change in Control (as defined in Part II of Exhibit A) of Millennium, with the
attendant uncertainties and risks, might result in the departure or distraction
of key employees of the Company to the detriment of the Company, Millennium and
their shareholders. In light of the possibility of a Change in Control of
Millennium, the Company has determined that it is appropriate to induce key
employees to remain with the Company, and to reinforce and encourage their
continued attention and dedication. Accordingly, upon your written acceptance of
the terms and conditions of this agreement (the “Agreement”) evidenced by
signing below, the Company intends to provide you the protections set forth
herein as of the date first set forth above (the “Effective Date”). Capitalized
terms not defined in the body of this Agreement shall have the meanings set
forth in Exhibit A hereto, which is incorporated herein and made a part of this
Agreement. This Agreement shall replace the prior agreement regarding a change
in control of Millennium and the Company dated [Date], by and between you and
the Company, and said prior agreement is hereby rendered null and void and shall
no longer have any force and effect.

2.    Termination Following a Change in Control. If a Change in Control occurs
on or after the Effective Date and your employment is terminated during the Post
Change in Control Period (i) by the Company without Cause or due to your
Disability, (ii) by you for Good Reason or, subject to Section 3 below, without
Good Reason, (iii) due to your death or (iv) due to your Retirement, then you
shall be entitled to the amounts and benefits provided in Section 4 herein.
Furthermore, if a Change in Control occurs on or after the Effective Date and
your employment was terminated within the Pre Change in Control Period (i) by
the Company without Cause or due to your Disability, (ii) by you for Good Reason
(based on an event that occurred within the Pre Change in Control Period), or
(iii) due to your death, you shall be entitled to the amounts and benefits
provided in Section 4 herein.

3.    Direct Pay Letter of Credit. Notwithstanding anything else herein, your
right to voluntarily terminate employment without Good Reason after the date of
a Change in Control and receive the amounts due under Section 4 hereof shall be
delayed until one-hundred and eighty (180) days after the Change in Control if,
simultaneous with the Change in Control, the Company or the person or entity
triggering the Change in Control delivers to you an irrevocable direct pay
letter of credit (the “Direct Pay Letter of Credit”) satisfying the requirements
of this Section 3 and an indemnity agreement covering in a similar manner the
provisions of Section 6 with regard to activities after the Change in Control.
The Direct Pay Letter of Credit shall be in an amount equal to the aggregate
amount you would be entitled to receive under Sections 4(A)(i) and (ii) hereof
if you were terminated without Cause immediately upon the Change in Control and
shall have an expiration date of no less than two (2) years after the date of
such Change in Control. You (or, if applicable, your legal representative) shall
be entitled to draw on the Direct Pay Letter of Credit upon presentation to the
issuing bank of a demand for payment signed by you (or, if applicable, your
legal representative) that states that (i) a Good Reason event has occurred and
your employment has terminated during the Post Change in Control Period, or (ii)
one-hundred and eighty (180) days have expired since the Change in Control and
your employment has terminated during the Post Change in Control Period. There
shall be no other requirements (including no requirement that you first make
demand upon the Company) with regard to payment of the Direct Pay Letter of
Credit. To the extent the Direct Pay Letter of Credit is not adequate to cover
the amount owed to you under this Agreement, is not submitted by you or is not
paid by the issuing bank, the Company shall remain liable to you for any amounts
owed to you pursuant to the terms of this Agreement. To the extent any amount is
paid under the Direct Pay Letter of Credit it shall be a credit against any
amount the Company then or thereafter would owe to you under Section 4 of this
Agreement. The Direct Pay Letter of Credit shall be issued by a national money
center bank with a rating of at least A by Standard and Poor’s. The Company
shall bear the cost of the Direct Pay Letter of Credit.

4.    Compensation on Change in Control Termination. If pursuant to Section 2
you are entitled to amounts and benefits under this Section 4, the Company
shall, subject to Section 8, pay and provide to you:

(A)in a lump sum within five (5) days after such termination (or, if such
termination occurred during the Pre Change in Control Period, within five (5)
days after the Change in Control) the sum of:

(i) three (3) times your highest annual base salary in effect within one-hundred
and eighty (180) days prior to the Change in Control, computed by including the
amount of base salary deferred by you (voluntarily or otherwise pursuant to the
Millennium Chemicals Inc. Salary and Bonus Deferral Plan (the “Deferral Plan”),
the Millennium Savings and Investment Plan (the “SIP”), the Millennium Chemicals
Inc. Supplemental Savings and Investment Plan (the “SSIP”) or any other
agreement or plan that is or may have been in effect at the time of such
deferral) as part of the base salary for the year in which it was accrued, (ii)
three (3) times the highest annual bonus paid or payable to you with respect to
any of the last three (3) completed fiscal years by the Company or its
predecessors or any affiliate of the Company or its predecessors (which shall
include any annual bonus payable under the Millennium Chemicals Inc. Annual
Performance Incentive Plan or the Millennium Chemicals Inc. Omnibus Incentive
Compensation Plan (the “Omnibus Plan”), but in no event shall include amounts
contributed or allocated by the Company (or its predecessors or affiliates
thereof) on your behalf or paid to you under any supplemental executive bonus
plan or portion thereof applicable to you (including, without limitation, the
1993 or 1996 HI Long Term Incentive Plans, the Millennium Chemicals Inc.
Executive Long Term Incentive Plan (or awards payable under the Omnibus Plan
with reference to such plan or that are similar to awards under such plan), the
Millennium Chemicals Inc. Long Term Incentive Plan (or awards payable under the
Omnibus Plan with reference to such plan or that are similar to awards under
such plan) or any other plan commonly referred to by the Company as a “top-hat”
plan or any long-term incentive compensation, stock option or restricted stock
offered under the Omnibus Plan or any other plan such as the Millennium
Chemicals Inc. Long Term Stock Incentive Plan)), computed by including the
amount of any annual bonus deferred by you (voluntarily or otherwise pursuant to
the Deferral Plan, SIP, SSIP or any other agreement or plan that is or may have
been in effect at the time of such deferral) as part of the annual bonus for the
year in which it was accrued, (iii) any unreimbursed business expenses for the
period prior to termination payable in accordance with the Company's policies,
and (iv) any base salary, bonus, vacation pay or other deferred compensation
accrued or earned under law or in accordance with the Company’s policies
applicable to you but not yet paid, plus any and all amounts remaining in your
bonus bank (including any credited prefunding) under any annual bonus plan;

(B) any other amounts or benefits due under the then applicable employee
benefit, equity or incentive plans of the Company applicable to you as shall be
determined and paid in accordance with such plans; (C)the benefit to which you
are entitled under either clause (i) or (ii), below, whichever is greater:

(i) any defined benefit type qualified and nonqualified pension plan or
arrangement of the Company and its affiliates applicable to you, which shall be
immediately vested upon a Change in Control; and (ii) the Millennium Chemicals
Inc. 2003 Supplemental Executive Retirement Plan (the "2003 SERP"), which shall
be immediately vested upon a Change of Control, together with any defined
benefit type qualified pension plan or arrangement of the Company and its
affiliates applicable to you,

 in each case after immediately vesting your benefits under the 2003 SERP or
other nonqualified pension plan or arrangement (disregarding the vesting
requirements in such plans or arrangements, and after adding three (3) years of
additional age, service and compensation credit (using, for such purposes, the
base salary and (to the extent applicable) annual bonus calculated under
Sections 4(A)(i) and (ii), respectively, as your deemed compensation in such
years) for pension purposes under such plans or arrangements, measured from the
date of termination of employment and not credited to the extent that you are
otherwise entitled to such credit during such three (3) year period, which
payments shall be made through and in accordance with the terms of such
nonqualified defined benefit pension plans or arrangements if any then exists,
or, if not, in an actuarially equivalent lump sum (using the actuarial factors
applicable for lump sum calculations then applying in the Company’s or its
affiliate’s defined benefit plan covering you) based on your actual age on the
date of your termination of employment, except to the extent otherwise provided
in any such plan;

(D) an amount equal to the maximum amount which would be contributed by the
Company to your account balance(s) (as Company matching contribution) under the
SIP, SSIP, or other qualified 401(k) plan or nonqualified excess 401(k) plan,
assuming you deferred the maximum amount and you continued employment for three
(3) years after the date of termination of employment at the base salary and, to
the extent applicable, the annual bonus calculated under Sections 4(A)(i) and
(ii), respectively, to the extent not otherwise contributed to such plans,
payable in a lump sum at the same time payment is made under Section 4(A)
hereof; (E) payment by the Company of the premiums for you (except in the case
of your death) and your dependents’ health coverage for three (3) years from the
date of termination of your employment under the Company’s health plans which
cover the senior executives of the Company or materially similar benefits (to
the extent not otherwise provided), provided that in the case of termination
within one hundred eighty (180) days prior to a Change in Control, the
obligations under this subpart (E) shall only exist to the extent that you or
your dependents, as the case may be, had timely elected or timely elect COBRA
coverage which continued at the time of the Change in Control and the obligation
with regard to the period prior to the Change in Control shall be limited to
reimbursement of the COBRA premiums previously paid or due for such periods, and
(F) three (3) years of financial planning and tax preparation services on terms
substantially similar to the services that are offered to you on the date hereof
(or the economic equivalent thereof).

For the avoidance of doubt, in calculating the amount of annual bonus “paid or
payable” to you with respect to a particular year under the Millennium Chemicals
Inc. Annual Performance Incentive Plan, the Omnibus Plan or any similar plan
that contains a “bonus bank” feature, the annual bonus paid or payable to you
out of your “bonus bank” account under such plan with respect to such year,
including any portion thereof paid or payable from any credited prefunding
(which amount normally is paid or payable under such plan on or about February
15 following the end of such year), shall be deemed to be the bonus “paid or
payable” to you under such plan with respect to such year. Any amendment or
termination of benefits, equity or incentive plans within one-hundred and eighty
(180) days prior to, or after, a Change in Control that is detrimental to you
shall be ignored with respect to (A), (B), (C), (D) and (E) above. Payments
under (E) above may, at the discretion of the Company, be made by continuing
your participation in the plan as a terminee, by paying the applicable COBRA
premium for you and your dependents, or by covering you and your dependents
under substitute arrangements, provided that, to the extent you incur tax that
you would not have incurred as an active employee as a result of the
aforementioned coverage or the benefits provided thereunder, you shall receive
from the Company an additional payment in the amount necessary so that you will
have no additional cost for receiving such items or any additional payment.
Section 6 hereof shall also continue to apply in all instances.

5.    Special Tax Provision. (a) Anything in this Agreement to the contrary
notwithstanding, in the event that any amount or benefit paid, payable, or to be
paid, or distributed, distributable, or to be distributed to or with respect to
you (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change of ownership covered by Section 280G(b)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) or any person affiliated with the Company or
such person) as a result of a change in ownership of Millennium covered by Code
Section 280G(b)(2), but not including the payment provided for in this Section 5
(collectively, the “Covered Payments”), is or becomes subject to the excise tax
imposed by or under Section 4999 of the Code (or any similar tax that may
hereafter be imposed), and/or any interest or penalties with respect to such
excise tax (such excise tax, together with such interest and penalties thereon,
is hereinafter collectively referred to as the “Excise Tax”), the Company shall
pay to you an additional amount (the “Tax Reimbursement Payment”) such that
after payment by you of all taxes (including, without limitation, any payroll
tax, any income tax, any interest or penalties and any Excise Tax imposed on or
attributable to the Tax Reimbursement Payment itself), you retain an amount of
the Tax Reimbursement Payment equal to the sum of

(i) the amount of the Excise Tax imposed upon the Covered Payments, and (ii)
without duplication, an amount equal to the product of

(A)any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Tax Reimbursement Payment in your adjusted gross
income, and (B) the highest applicable marginal rates of federal, state or local
income tax for the calendar year in which the Tax Reimbursement Payment is made
or is to be made. The intent of this Section 5 is that after paying your
federal, state and local income tax and any payroll taxes with respect to the
Tax Reimbursement Payment, you will be in the same position as if you were not
subject to the Excise Tax under Section 4999 of the Code and did not receive the
extra payments pursuant to this Section 5 and this Section 5 shall be
interpreted accordingly.

(b) Except as otherwise provided in Section 5(a), for purposes of determining
whether any of the Covered Payments will be subject to the Excise Tax and the
amount of such Excise Tax,

(i) such Covered Payments will be treated as “parachute payments” (within the
meaning of Section 280G(b)(2) of the Code) and such payments in excess of the
Code Section 280G(b)(3) “base amount” shall be treated as subject to the Excise
Tax, unless, and except to the extent that, the Company’s independent certified
public accountants appointed prior to the change in ownership covered by Code
Section 280G(b)(2) or legal counsel (reasonably acceptable to you) appointed by
such public accountants (or, if the public accountants decline such appointment
and decline appointing such legal counsel, such independent certified public
accountants as promptly mutually agreed on in good faith by the Company and you)
(the “Accountant”), deliver a written opinion to you, reasonably satisfactory to
your legal counsel, that you have a reasonable basis to claim that the Covered
Payments (in whole or in part)

(A) do not constitute "parachute payments", (B) represent reasonable
compensation for services actually rendered (within the meaning of Section
280G(b)(4) of the Code) in excess of the “base amount” allocable to such
reasonable compensation, or (C) such “parachute payments” are otherwise not
subject to such Excise Tax (with appropriate legal authority, detailed analysis
and explanation provided therein by the Accountant); and

(ii) the value of any Covered Payments which are non-cash benefits or deferred
payments or benefits shall be determined by the Accountant in accordance with
the principles of Section 280G of the Code.

(c) For purposes of determining the amount of the Tax Reimbursement Payment, you
shall be deemed:

(i) to pay federal, state and/or local income taxes at the highest applicable
marginal rate of income taxation for the calendar year in which the Tax
Reimbursement Payment is made or is to be made, and (ii) to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those which would be disallowed due to the inclusion of the Tax
Reimbursement Payment in your adjusted gross income.

(d) (i) (A) In the event that prior to the time you have filed any of your tax
returns for the calendar year in which the change in ownership event covered by
Code Section 280G(b)(2) occurred, the Accountant determines, for any reason
whatsoever, the correct amount of the Tax Reimbursement Payment to be less than
the amount determined at the time the Tax Reimbursement Payment was made, you
shall repay to the Company, at the time that the amount of such reduction in Tax
Reimbursement Payment is determined by the Accountant, the portion of the prior
Tax Reimbursement Payment attributable to such reduction (including the portion
of the Tax Reimbursement Payment attributable to the Excise Tax and federal,
state and local income and payroll tax imposed on the portion of the Tax
Reimbursement Payment being repaid by you, using the assumptions and methodology
utilized to calculate the Tax Reimbursement Payment (unless manifestly
erroneous)), plus interest on the amount of such repayment at the rate provided
in Section 1274(b)(2)(B) of the Code.

(B) In the event that a determination described in (A) above is made by the
Accountant after the filing by you of any of your tax returns for the calendar
year in which the change in ownership event covered by Code Section 280G(b)(2)
occurred but prior to one (1) year after the occurrence of such change in
ownership, you shall file at the request of the Company amended tax returns in
accordance with the Accountant’s determination, but no portion of the Tax
Reimbursement Payment otherwise payable to the Company shall be required to be
refunded to the Company until actual refund or credit of such portion has been
made to you, and interest payable to the Company shall not exceed the interest
received or credited to you by such tax authority for the period it held such
portion (less any tax you must pay on such interest and which you are unable to
deduct as a result of payment of the refund). (C) In the event you receive a
refund pursuant to (B) above and repay such amount to the Company, you shall
thereafter file for any refunds or credits that may be due to you by reason of
the repayments to the Company. You and the Company shall mutually reasonably
agree upon the course of action, if any, to be pursued (which shall be at the
expense of the Company) if your claim for such refund or credit is denied.

(ii) In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Tax Reimbursement Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Tax Reimbursement Payment), the Company shall make an additional Tax
Reimbursement Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) once the amount of such excess is finally
determined. (iii) In the event of any controversy between you and the Internal
Revenue Service (or other taxing authority) that relates to the payment provided
for under this Section 5, subject to the second sentence of subpart (i)(C)
above, you shall permit the Company to control issues related to this Section 5
(at its expense), provided that such issues do not potentially materially
adversely affect you, but you shall control any other issues that you may have
with the Internal Revenue Service (or other taxing authority). In the event the
issues are interrelated, you and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
you shall make the final determination with regard to the issues that you may
have with the Internal Revenue Service (or other taxing authority). In the event
of any conference with any taxing authority as to the Excise Tax or associated
income taxes, you shall permit the representative of the Company to accompany
you, and you and your representative shall cooperate with the Company and its
representative. (iv) With regard to any initial filing for a refund or any other
action required pursuant to this Section 5 (other than by mutual agreement) or,
if not required, agreed to by the Company and you, you shall cooperate fully
with the Company, and the Company shall bear the expense for the preparation of
any such filing or amended tax return, provided that the foregoing shall not
apply to actions that are provided herein to be at your sole discretion.

(e) The Tax Reimbursement Payment, or any portion thereof, payable by the
Company shall be paid not later than the fifth (5th) day following the
determination by the Accountant, and any payment made after such fifth (5th) day
shall bear interest at the rate provided in Code Section 1274(b)(2)(B). The
Company shall use its best efforts to cause the Accountant to promptly deliver
the initial determination required hereunder and, if not delivered, within
ninety (90) days after the change in ownership event covered by Section
280G(b)(2) of the Code, the Company shall pay you the Tax Reimbursement Payment
set forth in an opinion from counsel recognized as knowledgeable in the relevant
areas selected by you, and reasonably acceptable to the Company, within five (5)
days after delivery of such opinion. In accordance with Section 15, the Company
may withhold from the Tax Reimbursement Payment and deposit with the applicable
taxing authorities such amounts as they are required to withhold by applicable
law. To the extent that you are required to pay estimated or other taxes on
amounts received by you beyond any withheld amounts, you shall promptly make
such payments. The amount of such payment shall be subject to later adjustment
in accordance with the determination of the Accountant as provided herein. (f)
The Company shall be responsible for all charges of the Accountant and, if
Section 5(e) is applicable, the reasonable charges for the opinion given by your
counsel. (g) You and the Company shall mutually agree on and promulgate further
guidelines in accordance with this Section 5 to the extent, if any, necessary to
effect the reversal of excessive or shortfall Tax Reimbursement Payments. The
foregoing shall not in any way be inconsistent with Section 5(d)(i)(C) hereof.

6.    Indemnification. (a) The Company and Millennium, jointly and severally,
agree that if you are made a party to or threatened to be made a party to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that you are or were a
director or officer of the Company or Millennium or their predecessors, and/or
any other affiliate of any of such companies, or are or were serving at the
request of any of such companies or affiliates as a director, officer, member,
employee, fiduciary or agent of another corporation or of a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a director, officer, member,
employee, fiduciary or agent while serving as a director, officer, member,
employee, fiduciary or agent, you shall be indemnified and held harmless by the
Company and Millennium to the fullest extent authorized by Delaware law (or, if
different, the law applicable to such company), as the same exists or may
hereafter be amended, against all Expenses incurred or suffered by you in
connection therewith, and such indemnification shall continue as to you even if
you have ceased to be an officer, director, member, fiduciary or agent, or are
no longer employed by the Company, and shall inure to the benefit of your heirs,
executors and administrators.

(b) As used in this Agreement, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements and reasonable costs, reasonable attorneys’ fees, reasonable
accountants’ fees, and reasonable disbursements and costs of attachment or
similar bonds, investigations, and any reasonable expenses of establishing a
right to indemnification under this Agreement. (c) Expenses incurred by you in
connection with any Proceeding shall be paid by the Company and Millennium in
advance upon your request and the giving by you of any undertakings required by
applicable law. (d) You shall give the Company and Millennium prompt notice of
any claim made against you for which indemnity will or could be sought under
this Agreement. In addition, you shall give the Company and Millennium such
information and cooperation as it may reasonably require and as shall be within
your power and at such times and places as are reasonably convenient for you.
(e) With respect to any Proceeding as to which you notify the Company and
Millennium of the commencement thereof:

(i) the Company will be entitled to participate therein at its own expense; and
(ii) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof. You also shall have the right to employ
your own counsel in such Proceeding and the fees and expenses of such counsel
shall be at the expense of the Company.

(f) The Company and Millennium shall not be liable to indemnify you under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. Neither the Company nor Millennium shall settle any
Proceeding in any manner which would impose any penalty or limitation on you
without your written consent. Neither the Company, Millennium nor you will
unreasonably withhold or delay their consent to any proposed settlement. (g) The
right to indemnification and the payment of expenses incurred in defending a
Proceeding in advance of its final disposition conferred in this Section 6 shall
not be exclusive of any other right which you may have or hereafter may acquire
under any statute, provision of the certificate of incorporation or by-laws of
the company, agreement, vote of stockholders or disinterested directors or
otherwise. (h) The Company and Millennium agree to maintain or cause to be
maintained Officer and Director liability insurance policies covering you and
shall maintain at all times following the Effective Date and during your term of
employment with the Company and/or Millennium coverage under such policies in
the aggregate with regard to all officers and directors, including you, of an
amount not less than $50 million. The Company and Millennium shall maintain or
cause to be maintained for a six (6) year period commencing on the date you
cease to be both an employee or director of such entity or any of its
affiliates, Officer and Director liability insurance coverage for events
occurring during the period you were an employee or director of any such entity
or any of its affiliates in the same aggregate amount and under the same terms
as are maintained for its active officers and directors. The phrase “in the same
aggregate amount and under the same terms” shall include the same level of
self-insurance by the entity as shall be maintained for active officers and
directors.

7.    Legal Fees. In the event that a claim for payment or benefits under this
Agreement or any other plan or agreement of the Company or its affiliates is
disputed as a result of events which occurred on or after a Change in Control,
or during the Pre Change in Control Period, the Company shall pay all reasonable
attorney, accountant and other professional fees and reasonable expenses
incurred by you in pursuing such claim, unless the claim by you is found to be
frivolous by any court or arbitrator.

8.    No Duty to Mitigate/Set-off. The Company agrees that if your employment
with the Company is terminated during the term of this Agreement, you shall not
be required to seek other employment or to attempt in any way to reduce any
amounts payable to you by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by you or benefit provided to you as the
result of employment by another employer or otherwise. Except as otherwise
provided herein and apart from any disagreement between you and the Company
concerning interpretation of this Agreement or any term or provision hereof, the
Company’s obligations to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against you. The
amounts due under Section 4 are inclusive, and in lieu of, any amounts payable
under any other salary continuation or cash severance arrangement of the Company
and to the extent paid or provided under any other such arrangement shall be
offset against the amount due hereunder.

9.    Term. This Agreement shall be for a term (the “Term”) commencing on the
Effective Date and terminating on the Termination Date as defined herein,
provided that if a Change in Control has taken place prior to the Termination
Date, this Agreement shall continue in full force and effect during the Change
in Control Protection Period and further provided that the payment and other
obligations hereunder shall survive such termination to the extent a Change in
Control has occurred during the Term, and in any event, the obligations under
Section 6 hereof shall survive the end of the Term with regard to matters
occurring during the Term (even if a claim is made after the Term). The
Termination Date shall initially be September 30, 2003 and shall automatically
be extended for successive one (1) year periods as of September 30, 2003 and as
of each anniversary of the Termination Date, unless notice is given in writing
to you by the Company at least 180 days prior to September 30, 2003, or any such
anniversary of the Termination Date, of its intention to not extend the
Termination Date.

10.    Successors; Binding Agreement. In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place and this Agreement shall inure to the
benefit of such successor. Any such assignment shall not relieve the Company
from liability hereunder, for periods prior to such assignment, but shall
relieve the Company from liability for periods after such assignment. Reference
to the Company herein shall also include any successor to the Company. This
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees. If you die while any amount would still by
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Agreement to the executors, personal representatives, estate trustees, or
administrators of your estate. This Agreement is personal to you and neither
this Agreement nor any rights hereunder may be assigned by you.

11.    Communications. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid as follows:

(i) If to the Company or Millennium, to such entity at:  230 Half Mile Road  Red
Bank, New Jersey 07701  Attention:   William M. Landuyt          
        Chairman and Chief Executive Officer (ii) If to you, to the last  shown
address on the books of  the Company or Millennium.

Any such notice shall be deemed given when so delivered personally, or, if
mailed, five (5) days after the date of deposit (in the form of registered or
certified mail, return receipt requested, postage prepaid) in the United States
postal system. Any party may by notice designate another address or person for
receipt of notices hereunder.

12.    Not an Agreement of Employment. This is not an agreement assuring
employment and the Company reserves the right to terminate your employment at
any time with or without Cause, subject to the payment provisions hereof if such
termination is during the Change in Control Protection Period. You acknowledge
that you are aware that you shall have no claim against the Company hereunder or
for deprivation of the right to receive the amounts hereunder as a result of any
termination that does not specifically satisfy the requirements hereof. The
foregoing shall not affect your rights under any other agreement with the
Company.

13.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Company Board (as defined in Part III of Exhibit A). No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement constitutes the entire Agreement between the parties hereto
pertaining to the subject matter hereof and supersedes any prior agreements
between the Company and you. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
All references to any law shall be deemed also to refer to any successor
provisions to such laws. For the avoidance of doubt, the Company and you concur
that the formation of Equistar Chemicals, LP (“Equistar”) and the contribution
of assets by Millennium Petrochemicals Inc. to Equistar on December 1, 1997,
does not constitute a Change in Control under this Agreement or any other
agreement or plan of Millennium and its affiliates affecting you (including any
stock option agreement or restricted stock agreement with Millennium). In
addition, (i) the sale or disposition of all or any part of Millennium’s
interests in Equistar (and all subsequent sales and dispositions of any
securities or assets received as proceeds thereof, or as proceeds of proceeds)
shall not be deemed to constitute a Change in Control under this Agreement or
any other agreement or plan affecting you, and (ii) if Millennium sells or
disposes of all or any part of Millennium’s interests in Equistar indirectly
(either through the sale or other disposition of any entity that owns, directly
or indirectly, all or any part of Millennium’s interests in Equistar, or
otherwise), then the sale or disposition of Millennium’s interests in Equistar
(and all subsequent sales and dispositions of any securities or assets received
as proceeds thereof, or as proceeds of proceeds) shall be ignored and
disregarded in determining whether any such Change in Control has occurred
either under this Agreement or under any other agreement or plan of Millennium
or its affiliates affecting you. By way of illustration, if an indirect
subsidiary of Millennium that owns Millennium’s interests in Equistar together
with certain other assets is sold, then, in determining whether a Change in
Control has occurred, all relevant determinations shall be made pursuant to the
assumption that (y) such subsidiary owns only such other assets, and (z) neither
such subsidiary nor Millennium owns, either directly or indirectly, the
interests in Equistar.

14.    Independent Representation. You acknowledge that you have been advised by
the Company to have the Agreement reviewed by independent counsel and you have
been given the opportunity to do so.

15.    Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

16.    Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Delaware without reference
to rules relating to conflicts of law.

Very truly yours, MILLENNIUM AMERICA HOLDINGS INC. By:  /s/William M. Landuyt
      William M. Landuyt       President and Chief Executive Officer

 

 

 

Agreed and Accepted as of the date
first written above.

MILLENNIUM CHEMICALS INC.

(for purposes of Section 6 only)

 

By:  /s/William M. Landuyt                                               William
M. Landuyt [Name]  Chairman, President and Chief  Executive Officer

 

 

EXHIBIT A

Part I-- Cause

1. Subject to compliance with the notification provisions in this Exhibit A,
this Agreement shall not prevent the termination of your employment by the
Company for Cause. A termination for Cause means a termination by the Company
effected by a written notice of termination for Cause. For purposes of this
Agreement, the term “Cause” shall be limited to your: (i) willful misconduct
with regard to the Company or its affiliates or their businesses which has a
material adverse effect on the Company and its affiliates taken as a whole; (ii)
refusal to follow the proper written direction of the Company Board provided
that the foregoing refusal shall not be “Cause” if in good faith you believe
that such direction is illegal, unethical or immoral and you promptly so notify
the applicable Company Board; (iii) conviction of a felony (other than a felony
involving a motor vehicle) and either (x) exhausting all appeals without a
reversal of the conviction or (y) commencing a term of incarceration in a house
of detention; (iv) breach of any fiduciary duty owed to the Company or its
affiliates which has a material adverse effect on the Company and its affiliates
taken as a whole; or (v) your material fraud with regard to the Company or any
of its affiliates.

2. A notice of termination for Cause shall mean a notice that shall set forth in
reasonable detail the specific basis, facts and circumstances which provide for
a basis for termination for Cause and shall include a copy of a resolution duly
adopted by at least two-thirds of the directors of the applicable Company at a
meeting which was called for the purpose of considering such termination and
which you and your representative had the right to attend and address, finding
that, in the good faith opinion of the applicable board, you engaged in conduct
set forth in the definition of Cause herein and specifying the particulars
thereof in reasonable detail. The date of termination for a termination for
Cause shall be the date indicated in the notice of termination.

3. Notwithstanding anything to the contrary contained in this Agreement, if any
purported termination for Cause within the Change in Control Protection Period
that occurs on or after the Effective Date is held by a court not to have been
based on the grounds set forth in this Agreement, or not to have followed the
procedures set forth in this Agreement, such purported termination for Cause
shall be deemed a termination by the Company without Cause and you shall be
entitled to the amounts and benefits provided in Section 4 to the extent, if
any, applicable.

Part II-- Change in Control

1. Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean (i) any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (“Act”) (other than Millennium, any
trustee or other fiduciary holding securities under any employee benefit plan of
Millennium or any company owned, directly or indirectly, by the stockholders of
Millennium in substantially the same proportions as their ownership of Common
Stock of Millennium), becoming the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of Millennium representing
twenty-five percent (25%) or more of the combined voting power of Millennium’s
then outstanding securities; (ii) during any period of two (2) consecutive years
(not including any period prior to October 1, 1996), individuals who at the
beginning of such period constitute the Board of Directors of Millennium, and
any new director (other than a director designated by a person who has entered
into an agreement with Millennium to effect a transaction described in clause
(i), (iii), or (iv) of this paragraph or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board of Directors of Millennium) whose
election by the Board of Directors of Millennium or nomination for election by
Millennium’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two (2) year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the Board
of Directors of Millennium; (iii) the merger or consolidation of Millennium with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Millennium outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of Millennium or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of Millennium (or similar transaction) in which no person
(other than those covered by the exceptions in (i) above) acquires more than
twenty-five percent (25%) of the combined voting power of Millennium’s then
outstanding securities shall not constitute a Change in Control of Millennium;
or (iv) approval by the stockholders of Millennium of a plan of complete
liquidation of Millennium or the closing of the sale or disposition by
Millennium of all or substantially all of Millennium’s assets other than the
sale or disposition of all or substantially all of the assets of Millennium to
one or more Subsidiaries (as defined below) of Millennium or to a person or
persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of Millennium at the time of the sale or disposition; provided, however, (y) the
sale or disposition of all or any part of Millennium’s interests in Equistar
(and all subsequent sales and dispositions of any securities or assets received
as proceeds thereof, or as proceeds of proceeds) shall not be deemed to
constitute a Change in Control, and (z) if Millennium sells or disposes of all
or any part of Millennium’s interests in Equistar indirectly (either through the
sale or other disposition of any entity that owns, directly or indirectly, all
or any part of Millennium’s interests in Equistar, or otherwise), then the sale
or disposition of Millennium’s interests in Equistar (and all subsequent sales
and dispositions of any securities or assets received as proceeds thereof, or as
proceeds of proceeds) shall be ignored and disregarded in determining whether
any such Change in Control has occurred. By way of illustration, if an indirect
subsidiary of Millennium that owns Millennium’s interests in Equistar together
with certain other assets is sold, then, in determining whether a Change in
Control has occurred, all relevant determinations shall be made pursuant to the
assumption that (y) such subsidiary owns only such other assets, and (z) neither
such subsidiary nor Millennium owns, either directly or indirectly, the
interests in Equistar. “Subsidiary” shall have the meaning set forth in Section
424 of the Code and the term shall also include any partnership, limited
liability company or other business entity if Millennium owns, directly or
indirectly, securities or other ownership interests representing at least fifty
percent (50%) of the ordinary voting power or equity or capital interests of
such entity. Only one (1) Change in Control may occur under this Agreement.

2. Change in Control Protection Period. For purposes of this Agreement, the term
"Change in Control Protection Period" shall mean the Pre Change in Control
Period and the Post Change in Control Period as defined below.

3. Pre Change in Control Period. For purposes of this Agreement, Pre Change in
Control Period shall mean the one-hundred and eighty (180) day period prior to
the date of a Change in Control that occurs on or after the Effective Date.

4. Post Change in Control Period. For purposes of this Agreement, Post Change in
Control Period shall mean the period commencing on the date of a Change in
Control that occurs on or after the Effective Date and ending the day
immediately prior to the second anniversary of the Change in Control.

Part III - Company Board

For purposes of this Agreement, the term "Company Board" shall be deemed to
refer to the Board of Directors of the Company and Millennium.

Part IV - Disability

For purposes of this Agreement, the term "Disability" shall mean your inability
to perform your material duties and responsibilities hereunder due to the same
or related physical or mental reasons for more than one hundred eighty (180)
consecutive days in any twelve (12) consecutive month period. A termination for
Disability shall be deemed to occur when you are terminated by the Company by
written notice after you incur a Disability and while you remain disabled.

Part V - Good Reason

1. For purposes of this Agreement, a termination for “Good Reason” shall mean a
termination by you effected by a written notice of termination for Good Reason
given within ninety (90) days after the occurrence of the Good Reason event.
Subject to subsection 3 below, “Good Reason” shall mean the occurrence or
failure to cause the occurrence, as the case may be, without your express
written consent, of (i) any material diminution of your positions, duties or
responsibilities with the Company from the highest position held within the Pre
Change in Control Period (except in each case in connection with the termination
of your employment for Cause, Disability or as a result of your death, or in the
case of a material diminution of duties or responsibilities, temporarily as a
result of your illness or other absence) or the assignment to you of duties or
responsibilities that are inconsistent with your aforementioned highest
position; (ii) your removal from, or the nonreelection to, your positions as an
officer with the Company or Millennium held during the Pre Change in Control
Period; (iii) a relocation of the Company’s principal United States executive
offices to a location more than twenty-five (25) miles from where they are at
the time of the Change in Control, or a relocation by the Company of your
principal office away from such principal United States executive offices; (iv)
a failure by the Company or Millennium (A) to continue any bonus plan, program
or arrangement in which you were entitled to participate during the Pre Change
in Control Period (the “Bonus Plans”), provided that any such Bonus Plans may be
modified at the Company’s discretion from time to time but shall be deemed
terminated if (x) any such plan does not remain substantially in the form in
effect prior to such modification or (y) if plans providing you with
substantially similar benefits are not substituted therefor (“Substitute
Plans”), or (B) to continue you as a participant in the Bonus Plans or
Substitute Plans on not less than the same maximum level of award and not more
than the same level of difficulty for achievability thereof as was applicable to
you immediately prior to any change in such plans, in accordance with the Bonus
Plans and the Substitute Plans; (v) any material breach by the Company or
Millennium of any provision of this Agreement; (vi) if on the Company Board
during the Pre Change in Control Period, your removal from or failure to be
reelected to the Company Board; (vii) a reduction by the Company of your rate of
annual base salary to a level below your highest rate of base salary within
one-hundred and eighty (180) days prior to the Change in Control; or (viii)
failure of any successor of the Company to assume in a writing delivered to you
upon the assignee becoming such, the obligations of the Company hereunder.

2. A notice of termination for Good Reason shall indicate the specific basis for
termination relied upon and set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a termination for Good Reason. The
failure by you to set forth in the notice of termination for Good Reason any
facts or circumstances which contribute to the showing of Good Reason shall not
waive any of your rights hereunder or preclude you from asserting such fact or
circumstance in enforcing your rights hereunder. The notice of termination for
Good Reason shall provide for a date of termination not less than ten (10) nor
more than sixty (60) days after the date such notice of termination for Good
Reason is given.

3. In the event that a Direct Pay Letter of Credit is delivered in accordance
with Section 3 of this Agreement at the time of a Change in Control, the
definition of Good Reason shall not include the events set forth in subsections
1(i), (ii) and (vi) above so long as during such period you are maintained in a
senior advisory capacity (without any line or other staff responsibilities) to
assist in the orderly transition to new management.

Part VI - Retirement

For purposes of this Agreement, the term "Retirement" shall mean your retirement
by the Company at or after your sixty-fifth (65th) birthday to the extent such
termination is specifically permitted as a stated exception from applicable
federal and state age discrimination laws based on position and retirement
benefits.